DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 33-34 and 43-44 have been withdrawn.
Claims 26-27, 29-32, 35-37, 39-42 and 45 are rejected.
Claims 28/38 have been canceled.
Response to Arguments123

103
Examiner starts off by noting that Examiner’s answer in Final goes unacknowledged. Examiner outlined three (3) sections in the Final. Examiner is reproducing these below as, at least one of the sections, outlines blockchain as database as Admitted Prior Art. Examiner finds no challenge to this submission. Additionally, Examiner notes that Applicant has recycled arguments from the previous remarks and cites to his Final, or the labels below, while additionally answering new arguments.
With respect to the newly added language, Applicant has rolled up claims 28/38 (now canceled) and additionally added a new element of “retrieving.”
Examiner answers instant Remarks in the last section following the three labels from the Final.

Modification Explained — Ginter’s Records into Sriram’s Records
Applicant submits that the 103 is “procedurally deficient.” Rm. at 13. This noted, Examiner submits as follows:
Applicant submits that adding a block with updated data with new event data is inventive and distinguished from Sriram. That is, Sriram provides notification by the provenance management system 504. It is a coloration to directly notify an electronic user or indirectly notify the same electronic user via the blockchain. Blockchain is just a repository for data also known as a database. See, e.g., Applicant PGPUB 0003 (admitting prior art as “database”). Taking Sriram with Ginter, Sriram may store any number of rules within the PERC. See, e.g., Ginter at col. 155 ll. 35-67 (discussing PERC). Examiner citations to Ginter with its PERC goes unchallenged. As such, it is obvious to take Ginter’s PERC and place that into Sriram’s data records found in the blockchain.

Tracking Ownerships
Applicant submits that Sriram does not teach “generating the event data that associates the event with the first ownership interest….” Rm. at 15 (emphasis omitted).
Sriram tracks digital items and pushes them through a supply chain (Fig. 3A (showing supply chain)). Sriram includes data structures that include at least source, destination, counters, digital signatures, and meta data. Sriram at Figs. 6A to 6C. Therefore, the event data is “associated” with the item as it is pushed through the blockchain.

Ginter’s teachings
Applicant notes that Ginter teaches rules/controls. Rm. at 16 (“Ginter may suggest a distribution of rules and controls[.]”). Applicant’s contention is that Ginter does not teach cryptographic portions such as “decrypting” and cryptographic key.
Examiner points the following:
decrypting an encrypted first portion of (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
Non-Final Rejection (01/12/2022) at para. 25, first bullet.

Remarks 07/05/2022
Applicant starts off with a conclusory statement of: “A prima facie case [based on the art] ha[s] not been properly ascertained.” Rm. at 13. Applicant provides no details and an undeveloped argument is an effective waiver.
Applicant moves on to submit that ownership interests is not taught. Rm. at 14. Examiner already answered this in the Final rejection under the label of “Tracking Ownerships.” See Section Tracking Ownerships, supra.
Applicant then submits that the recording is not taught. Rm. at 14. Specifically, Applicant diverts the discussion to sections of Sriram related to cryptographic puzzles. Rm. at 15 (writing that “the delegation node is able to solve a cryptographic puzzle[]”). Applicant fails to acknowledge that the blockchain is a database as was discussed in Final. See Section Modification Explained — Ginter’s Records into Sriram’s Records, supra (explaining blockchain as DB). Additionally, Applicant’s arguments divert the discussion from the Examiner’s central argument which was made out from the top of the rejection in the Final. That is, Examiner wrote that Sriram “utilizes a ‘public ledger database’ to keep track of records.” Final at para. 24 (citation to Sriram omitted). Therefore, Sriram teaches recording when the blockchain database is updated.
Applicant disagrees with Examiner’s application of Ginter for the language segmented encrypted database. Rm. at 15 (citing Final Office Action, p. 11). In Final, Examiner wrote: “Ginter also importantly teaches compartments within data 610 SPU[.]” Final at para. 26 (emphasis in original). Applicant appears to also take contention with the centralized authority. Rm. at 15 (parenthetically adding “of a centralized authority” next to master key language). Examiner is mapping to the VDE admin node as was established in the Final. Citations for this can be found here: (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse)
Applicant takes issue with Ginter and the encryption/decryption. Rm. at 16. Specifically, Applicant narrowing points to “FIGS. 36, 37, or 38 of Ginter[.]” Rm. at 16. Examiner already explained his position in the Final Rejection. This can be found in above. See Section Ginter’s teachings, supra. 
With respect to the newly added language for “secure data repository,” this issue is not raised by Applicant. Examiner cites the new limitation as follows: (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37, 39-42, and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 and 45 recites the limitation "the centralized authority" when there are two centralized authority given the double centralized authorities.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 37 and 39-42 are rejected as each depends on claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29, 31-39, and 41-42 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) US9436923 Sriram and (B) US5892900 Ginter as evidenced by (I) US20160306982A1 Seger (II) Yaga (“Blockchain Technology Overview”), (III) Admitted Prior Art, (IV) Molina et al. (Database Systems The Complete Book) (collectively, references I-IV herein referred to as the “minor references”).
References Sriram and Ginter are used in a major capacity (i.e., teaching references) whereas Seger is used in a minor capacity to resolve skill in the art. See MPEP 2141(II), subsection C (resolving skill); 2141.03(III). All references relied upon are positively included. See MPEP 2142 (citing In re Hoch, 428 F.2d 1341, 1342 n.3 166 USPQ 406, 407 n. 3 (CCPA 1970)).

Regarding claims 26, 36, and 45, Sriram as a whole is directed towards a supply chain system that utilizes a “public ledger database” to keep track of records, see id. at col. 3 ll. 30-35 (background). Additionally, information of the tracking is stored within a type of database which is block-chain. See generally, id. at cols. 3, 4, 5 (disclosing database). Sriram teaches as follows:
accessing data maintained within an element (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) of a block-chain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), and based on the accessed data, determining an occurrence of an event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)) impacting a first ownership interest in an asset (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”));
based on the determination of the occurrence of the event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))….
the accessed data (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) 
performing operations consistent (col. 17 ll. 30-38 (providing notification and warning)) with the operations comprising generating and transmitting a signal to one or more peer systems (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the signal comprising event data and information that instructs the one or more peer systems to record the event data within an additional element of the block-chain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the additional element comprising the event data (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)).
While Sriram does teach private key cryptography, see generally Sriram at Abstract, col. 1 ll. 50-67, Sriram does not teach an encrypted/decrypted segmented database. Also, as mapped below, Ginter teaches rules and events within the segmented encrypted database that governs the “chain of handling and control.” See Ginter at Abstract.
Ginter, which is in the same field of use as Sriram, as a whole, is directed towards “secure chains of handling and control for both information content and information…to regular the use[.]” See e.g., at col. 1 ll. 5-35; see also cols. 6-7 (chain of handling). Similar to Sriram, Ginter discloses a secure database 610 which stores PERCs for rules. See e.g., col. 155 ll. 35-67. Ginter controls the access by maintaining the PERC 808 with a clearing house that may be updated. See e.g., col. 169 ll. 55-67 (replacing PERC). Ginter also importantly teaches compartments within data 610 SPU that “limit[s] the amount of information within [the] secure database 610 that is encrypted with a single key.” See Id. at col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database). Ginter additionally teaches events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), inter alia, as follows:
retrieving a master cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) of a centralized authority (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse) from a secure data repository (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)); 
the master cryptographic key, the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))  associated with the centralized authority; and (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse)
decrypting an encrypted first portion of (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
decrypting an encrypted second portion of the accessed data using a private cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), the decrypted second portion of the accessed data identifying a plurality of triggering events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
determining that the event corresponds to at least one of the triggering events; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
when the event corresponds to at least one of the triggering events, identifying the at least one of the rules that exhibits the relationship with the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)).
at least one of the plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules));

For minor non-teaching references, Examiner is relying on MPEP 2142 (citing In re Hoch, 428 F.2d 1341, 1342 n.3 166 USPQ 406, 407 n. 3 (CCPA 1970)). Regarding notice under §132, the statement of rejection includes references used in a minor capacity. Examiner explains as follows:

Resolving Skill
The claims as a whole are directed towards a combination claims made of a first subcombination of a block-chain database, or blockchain ledger, and a second subcombination of rules therein for performing operations. When resolving the skill in the art, MPEP outlines a series of factors. One of these factors is prior art solution to those problems. MPEP 2141(II), subsection C. As a minor non-teaching reference Seger is directed towards a encrypted blockchain ledger similar to the instant claims. With respect to problems antecedent the instant application, Sager discloses at least two problems, namely, that information is (i) “not recorded in a log [and (ii)] can be audited after the fact by a third party.” Seger at 0003; see also Seger at 0027 (disclosing keys to multiple parties), 0029 (disclosing a “private block-chain leger” as solution to problem). As such, examiner submits Sriram-Ginter as a whole be obvious as discussed below.

As further supplemental, Examiner points to Yaga Chapter 4 which discusses a term of art “consensus” known in blockchain. As anticipatory doctrine, the supplemental reference of Yaga would allow the defining of a term of art. See MPEP 2131.01, Item (B).
As further still supplemental, every time Applicant uses “conventional” this is admitted prior art (APA).4 Therefore, reading Sriram through the lens of the APA, it is clear that Sriram’s system 114 teaches the language of blockchain.
Creativity and Predictability
As to the law, A POSITA is a person of ordinary creativity and not an automaton. MPEP 2141(II)(C) (citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)). As to the facts, Examiner enters in Molina et al. A POSITA skilled in database systems would appreciate the flexibility. As such, Examiner submits data retrieved—in almost any imaginative way—cannot constitute an inventive concept. Put another way, unless there is any inventive programming, the level of skill of the POSITA is low. MPEP 2143.02(II) (taking predictability as a factor for obviousness). Cf. In re Sherwood, 613 F.2d 809, 816-817, 204 U.S.P.Q. (BNA) 537, 544 (explaining that “writing a computer program may be a task…only [require] the droning use of a clerical skill.”).
For example, the SQL query would look something like or similar for data retrieval56:
SELECT[7] data_item_requested_one, data_item_requested_two, <<or any other data requested>> FROM user_table WHERE match_with_string8= ’<<string_of_DB_item>>’ AND[9] unique_identifier_column = ‘<<string of unique identifier>>’[10][11]. 

Similarly, for updating/writing a record, the statement would look something like or similar:
UPDATE[12] table_name SET string_name = $string_setter_variable, string_name_2 = ‘string_setter_literal’ WHERE[13] column_name = 1 <<AND, OR>> column_name_2 = $put_in_column; 

For updating a database, given that the predictability in the art is high and the level of skill for programming is commensurate to that of a drone, updating statements may readily be envisioned by a POSITA.

Motivation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the database of Sriram with the database of Ginter in order to increase security by having different compartments as this places “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Regarding claims 27 and 37 Sriram teaches 
receiving, from the one or more peer systems, an updated block-chain ledger that includes the additional element; and  (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
storing the updated block-chain ledger within a portion of the, non-transitory memory (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claims 29 and 39 Ginter teaches:
the private cryptographic key is associated with the event; and (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the event; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
the additional element further comprises the encrypted first portion of the accessed data, the encrypted second portion of the accessed data, and the event data. (col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database)

Regarding claim 31 Sriram teaches 
the first ownership interest is associated with a first partial owner of the asset, and the accessed data tracks the first ownership interest; (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”))
the executed instructions further cause the at least one processor to perform the steps of:
based on the accessed data, identifying a sale of the first ownership interest to a second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)), the sale establishing a second ownership interest of the second partial owner in the asset (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”);
determine that the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”)…
from the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”) to one or more additional parties; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
…of the sale from the first partial owner to the one or more additional parties (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
Sriram does not teach:
corresponds to the at least one of the triggering events based on the decrypted second portion;
identifying the at least one of the rules that exhibits the relationship with the sale based on the decrypted first portion; and obtaining, from the decrypted first portion, distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds the operations further comprise initiating an electronic transfer of proceeds… in accordance with the distribution data.
Ginter teaches:
corresponds to the at least one of the triggering events based on the decrypted (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  second portion (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
identifying the at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits the relationship with the sale (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) based on the decrypted first portion; and (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))
obtaining, from the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users)
the operations further comprise initiating an electronic transfer of proceeds… in accordance with the distribution data (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users).

Regarding claim 32 Sriram teaches 
wherein the event data (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) comprises at least one of confirmation information that confirms the sale of the first ownership interest or ownership information that identifies the second ownership interest (Fig. 6A-C; col. 17 l. 39 to col. 18 l. 39; see also col. 11 ll. 10-15 (“signed by [] private key[]”), col. 18 ll. 31-39 (“signature made [from] private key[]”)).

Regarding claim 35 Sriram teaches 
wherein the event data comprises additional information that identifies the impact of the event on the first ownership interest (col. 17 ll. 30-38 (providing notification and warning)).

Regarding claim 37 Sriram teaches 
the event data comprises additional information that identifies the impact of the event on the first ownership interest; and (col. 17 ll. 30-38 (providing notification and warning))
the computer-implemented method further comprises:
receiving, from the one or more peer systems, and by the at least one processor, an updated block-chain ledger that includes the additional element; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
storing, by the at least one processor, the updated block-chain ledger within a portion of a non-transitory memory (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claim 41 Sriram teaches 
the first ownership interest is associated with a first partial owner of the asset, and the accessed data tracks the first ownership interest; (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”))
the method further comprises:
based on the accessed data, identifying, by the at least one processor, a sale of the first ownership interest to a second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)), the sale establishing a second ownership interest of the second partial owner in the asset (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”);
determining, by the at least one processor, that the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”) 
from the sale to one or more additional parties; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the sale from the first partial owner to the one or more additional parties (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) in 
Sriram does not teach:
corresponds to the at least one of the triggering events based on the decrypted second portion;
identifying, by the at least one processor, the at least one of the rules that exhibits the relationship with the sale based on the decrypted first portion; and 
obtaining, from the decrypted first portion, and by the at least one processor, distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds 
the operations further comprise initiating an electronic transfer of proceeds of… accordance with the distribution data.
Ginter teaches:
corresponds to the at least one of the triggering events based on the decrypted second portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same));
identifying, by the at least one processor, the at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits the relationship with the sale based on the decrypted first portion; and (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
obtaining, from the decrypted first portion, and by the at least one processor, (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users)  
the operations further comprise initiating an electronic transfer of proceeds of… accordance with the distribution data (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users).

Regarding claim 42 Sriram teaches 
wherein the event data comprises at least one of confirmation information that confirms the sale (col. 6 ll. 43-58 “offer for sale”) of the first ownership interest from the first partial owner to the second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)) or ownership information that identifies the second ownership interest held by one second partial owner (Fig. 6A-C; col. 17 l. 39 to col. 18 l. 39; see also col. 11 ll. 10-15 (“signed by [] private key[]”), col. 18 ll. 31-39 (“signature made [from] private key[]”)).

Claims 30 and 40 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US9436923 Sriram and US5892900 Ginter in view of US 20060029261 A1 Hoffman as evidenced by the minor references.
Regarding claims 30 and 40 Ginter teaches 
generating the master cryptographic key; (col. 216 l. 35 to col. 217 l. 28)
storing the generated master cryptographic key in a portion of a secure data repository; and (col. 216 l. 35 to col. 217 l. 28)
for the master cryptographic key (col. 216 l. 35 to col. 217 l. 28).
Neither Ginter nor Sriram teach:
establishing an access permission…
Hoffman teaches:
establishing an access permission (0960-0961, 1021)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Ginter-Sriram with the access teachings associated with users of Hoffman which in order to place “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US10541811 (key fragments and master keys)
US6363481 (encryption block-chain databases)
US8223972 (encryption in nodes)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 Remarks (04/12/2022) are herein referred to as Rm.
        2 Final (05/03/2022) is herein referred to as Final.
        3 Remarks (07/05/2022) are herein referred to as Rm. 2.
        4 Pursuant to MPEP 2129 and as is common practice, Fig. 2 should be labeled as prior art. See, e.g., MPEP 2129. Objections may rise at a later point in time as, at the discretion of the Examiner, objections may be held in abeyance. MPEP 714.02 (“an objection to the drawings cannot normally be held in abeyance.”) (emphasis added).
        5 Examiner is using <<<>> to denote that this is not part of the query but rather data than a POSITA would type in as a substitute as a creative artisan. 
        6 Examiner notes that the footnotes, for the SQL query, are integral, material, and part of the statement of rejection. They are used in this capacity for Molina to keep the rejection clean and readable as a matter of form.
        7 See Molina at p. 232 (discussing selection).
        8 Data isn’t limited to string. Data may also be an integer. See Molina at p. 20.
        9 See Molina at p. 231 (discussing Boolean operations).
        10 See Molina at p. 1050 (showing query patterns).
        11 It can be appreciated that Booleans can be chained together and are nonlimiting in number. See Molina at p. 231 (discussing Boolean operations)
        12 See Molina at p. 615. (record modification).
        13 WHERE statement operates similar/same for both UPDATE and SELECT.